DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-20 are pending. 

Claim Objections
Claims 2, 3, 6, 7, and 11 are objected to because of the following informalities: “a patient-specific neuromodulation waveform” should be changed to “the [[a]] patient-specific neuromodulation waveform”, because the limitations are referring to “a patient-specific neuromodulation waveform” in claim 1. 
Claims 15 and 17 are objected to because of the following informalities: “a patient-specific neuromodulation waveform” should be changed to “the [[a]] patient-specific neuromodulation waveform”, because the limitations are referring to “a patient-specific neuromodulation waveform” in claim 13. 
Appropriate correction is required.

Response to Amendment
With respect to 35 U.S.C. 112(b) rejection, Applicant’s amendments have overcome each and every rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blum (US 8,326,433) in view of Trier et al. (US 9,248,292), hereinafter “Trier”.
Re Claim 1, Blum discloses a method, comprising: 
receiving, via a user interface, user input corresponding to a target neuromodulation field location within a patient for a neuromodulation field (col. 26, lines 47-60, the system determine with which of the structures in the database a VOA interacts and label or identify the structures according to their associated benefits and/or side effects as determined by access to the database; col. 18 discloses user-interface to create the desired or target VOA); 
receiving a waveform file, the waveform file including data to define a waveform morphology with a given wave shape and pulse width, wherein the waveform morphology is not specific to a patient (col. 25, creating VOAs start in software programs; the system and method obtains voltage values and save them as a .dat file; Neuron takes into account the waveform and the .dat file and determine the stimulation amplitude at which each axon will fire; clinician programmer system will read this data from a library of these voltage fields and the resulting set of data saved in a .vtk file; the clinician programmer system then inputs the impedance, pulse width, and current amplitude into the equation and uses the resultant voltage value to isosurface the chosen voltage field and produce a VOA.) ; 

generating a signal corresponding to the patient-specific neuromodulation waveform for at least one electrode to provide a neuromodulation field at the target neurostimulation field location (col. 12, fig. 6).  
Blum discloses using a software program to create a waveform for the run with a given wave shape and pulse width, and taking into account the waveform and the .dat file and determining the stimulation amplitude at which each axon will fire (col. 25, lines 15-58). 
Blum is silent regarding a normalized neuromodulation waveform normalized to a defined amplitude value and time duration. 
However, Trier discloses a method, device, and system for generating scalable waveforms of a desired shape that can be used for generating a stimulation pulse for increased flexibility and charge balancing purposes (abstract) and teaches a normalized neuromodulation waveform normalized to a defined amplitude value and time duration (col. 2 discloses generating a waveform of a desired shape having an amplitude and a duration; defining a scaling factor; using the scaling factor for scaling the 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Blum, by including data to define a waveform morphology for a normalized neuromodulation waveform normalized to a defined amplitude and time duration, as taught by Trier, for the purpose of increasing flexibility of waveform generation and generating a charge balancing portion of the stimulation pulse (abstract, col. 18, lines 10-14).   
Re Claim 2, Blum discloses using the waveform file and the target neuromodulation field location to determine a patient-specific neuromodulation waveform comprises: 
determining a position of at least one implanted electrode within the patient (col. 14, line 41 – col. 15 discloses locating the leadwire relative to the brain structures; col. 16 discloses an electrode leadwire 315 used to determine one or more locations of one or more substructures); and 
determining at least one field modulation parameter value to adapt the waveform morphology defined by the data in the waveform file to a patient-specific neuromodulation waveform based on the determined position of the at least one implanted electrode (fig. 17, fig. 6, fig. 7 discloses a step 730 where stimulation parameters are adjusted to optimal stimulation field orientation. The parameters can be adjusted to account for variation between the surgical plan and the actual leadwire or other component placement, direction, or location).  
Re Claim 3, Blum discloses using the waveform file and the target neuromodulation field location to determine a patient-specific neuromodulation waveform comprises: 
delivering a neuromodulation waveform to the patient based on the received waveform file and the target neuromodulation field (col. 12, line 31 – col. 13, line 10, fig. 6 discloses confirming patient scan fit and location, inserting the sitmulation leadwire; col. 17, fig. 6 discloses applying stimulation and the 
Filing Date: January 31, 2018receiving a feedback signal from the patient to determine a portion of the patient's body affected by the delivered neuromodulation waveform  (col. 17, fig. 6, fig. 7 discloses reviewing the results of the stimulation to determine benefits and/or side effects at its present location and to determine whether the leadwire’s location should be changed or maintained); and 
determining at least one field modulation parameter value to adapt the waveform morphology defined by the data in the waveform file to a patient-specific neuromodulation waveform based on the determined portion of the patient's body affected by the delivered neuromodulation (col. 17, fig. 6 discloses that the results from stimulation and optimal electrode settings are recorded and/or stored; col. 17, fig. 7 discloses that VOA estimated for the selected program parameters is reviewed and based on the review, stimulation parameters are adjusted to optimal stimulation field orientation. The parameters can be adjusted to account for variation between the surgical plan and the actual leadwire or other component placement, direction, or location).  
Re Claim 4, Blum discloses moving the target neuromodulation field location, and adjusting at least one field modulation parameter value for the neuromodulation field to maintain defined relationships in the waveform morphology when the target neuromodulation field location is moved (col. 36, line 49 – col. 37, line 43 discloses adjusting the leadwire location such as angle, depth, etc. and stimulation setting to get best coverage of the target stimulation volume, automatically and/or manually analyze leadwire locations and VOA’s of step 8 and select best leadwire, location, and stimulation settings; col. 20, computing an estimated VOA for each variation of separate therapy parameters such as a range of stimulation amplitude, frequency, pulse-width, duty cycle, etc, and a change in leadwire location or electrode configuration and/or other parameter; one or more computed and/or actual VOAs from the 
Re Claim 5, Blum discloses that the waveform morphology includes defined neuromodulation parameters, the method further comprising adjusting at least one defined neuromodulation parameter of the waveform morphology and adjusting at least one field modulation parameter value for the neuromodulation field to maintain defined relationships in the waveform morphology when the at least one defined neuromodulation parameter of the waveform morphology is adjusted (col. 20, computing an estimated VOA for each variation of separate therapy parameters such as a range of stimulation amplitude, frequency, pulse-width, duty cycle, etc, and a change in leadwire location or electrode configuration and/or other parameter; one or more computed and/or actual VOAs from the patient or other patients are recorded or stored, e.g., in relation to leadwire placement, electrode location, and/or parameter settings. Once a leadwire has been implanted, the possible VOA at that leadwire location, electrode selection, and/or parameter setting(s) can be predicted or shown using the library of recorded or stored computed VOAs from the same or similar leadwire location, electrode selection, and/or parameter setting(s); col. 22, step 1309, fig. 13, discloses different wave shapes resulting in different VOAs. The overall shape may be first selected, and then the shape can be modified to change the pulse width, amplitude, etc. Difference equations may be determined for difference wave-shapes.).  
Re Claim 6, Blum discloses that the neuromodulation waveform comprises a plurality of waveform segments and using the waveform file and the target neuromodulation field location to determine a patient-specific neuromodulation waveform includes determining at least one field modulation parameter value for each waveform segment (col. 22, step 1309, fig. 13, the matrix solver may create a waveform for a pulse of the DBS electrode. The waveform may have features including a wave-shape and a pulse width. The various pulse width values may be selected at predefined increments; col. 22, step 1309, fig. 13, discloses different wave shapes resulting in different VOAs. The overall shape may be first selected, and then the shape can be modified to change the pulse width, amplitude, etc. Difference equations may be determined for difference wave-shapes.).  
Re Claim 7, Blum discloses using the waveform file and the target neuromodulation field location to determine a patient-specific neuromodulation waveform includes: 
determining a patient sensitivity to neuromodulation at the target neurostimulation field location (col. 18, selection of the VOA may be based on analysis of prior VOAs with regard to anatomical location and comparison to outcome results or through anatomical landmarking where a target volume is determined by the expected anatomical and physiological response. Based on benefits and/or side effects resulting from previous stimulations using parameters corresponding to certain estimated VOAs, a target region for stimulation may be formed; col. 19 discloses one or more calculated therapy parameter options corresponding to respective VOAs determined to be close to the target VOA); 
using the determined patient sensitivity to determine a target neuromodulation dose range (col. 18, selection of the VOA may be based on analysis of prior VOAs with regard to anatomical location and comparison to outcome results or through anatomical landmarking where a target volume is determined by the expected anatomical and physiological response. Based on benefits and/or side effects resulting from previous stimulations using parameters corresponding to certain estimated VOAs, a target region for stimulation may be formed; col. 19 discloses one or more calculated therapy 
selecting at least one defined neuromodulation parameter value to provide a patient-specificFiling Date: January 31, 2018 dose for the patient-specific neuromodulation waveform that is within the target neuromodulation dose range (col. 18, selection of the VOA may be based on analysis of prior VOAs with regard to anatomical location and comparison to outcome results or through anatomical landmarking where a target volume is determined by the expected anatomical and physiological response. Based on benefits and/or side effects resulting from previous stimulations using parameters corresponding to certain estimated VOAs, a target region for stimulation may be formed; col. 19 discloses one or more calculated therapy parameter options corresponding to respective VOAs determined to be close to the target VOA; system configured to automatically set the determined optimal parameters; clinician programmer system configured to compute a score for a VOA computed for a parameter set in relation to the desired or target VOA; col. 20, clinician programmer system configured to compute an estimated VOA for each variation of separate therapy parameters; one or more computed and/or actual VOAs from the patient or other patients are recorded or stored, e.g., in relation to leadwire placement, electrode location, and/or parameter settings, as a library of computed and/or actual VOAs; possible VOA can be predicted or shown using the library of recorded or stored computed VOAs from the same or similar leadwire 
Re Claim 8, Blum discloses adjusting at least one field modulation parameter value of the waveform morphology and adjusting the at least one defined neuromodulation parameter value to maintain defined relationships in the waveform morphology when the at least one field modulation parameter of the waveform morphology is adjusted (col. 20, computing an estimated VOA for each variation of separate therapy parameters such as a range of stimulation amplitude, frequency, pulse-width, duty cycle, etc, and a change in leadwire location or electrode configuration and/or other parameter; one or more computed and/or actual VOAs from the patient or other patients are recorded or stored, e.g., in relation to leadwire placement, electrode location, and/or parameter settings. Once a leadwire has been implanted, the possible VOA at that leadwire location, electrode selection, and/or parameter setting(s) can be predicted or shown using the library of recorded or stored computed VOAs from the same or similar leadwire location, electrode selection, and/or parameter setting(s); col. 22, step 1309, fig. 13, discloses different wave shapes resulting in different VOAs. The overall shape may be first selected, and then the shape can be modified to change the pulse width, amplitude, etc. Difference equations may be determined for difference wave-shapes.).  
Re Claim 9, Blum discloses that the neuromodulation waveform comprises a plurality of waveform segments and selecting step includes selecting at least one defined neuromodulation parameter value for each waveform segment (col. 22, step 1309, fig. 13, the matrix solver may create a waveform for a pulse of the DBS electrode. The waveform may have features including a wave-shape and a pulse width. The various pulse width values may be selected at predefined increments).  
Re Claim 10, Blum discloses that the at least one defined neuromodulation parameter includes at least one of a total time duration of the waveform morphology, a pulse width of the waveform morphology, 
Re Claim 11, Blum discloses that determining a patient specific neuromodulation waveform comprises: 
determining a physiologic parameter of the patient (col. 40, line 24 – col. 42, line 60, sensors may be used to obtain physiological data while the patient performs the task and the obtained data may be compared to values expected for the performance of the task. For example, the task may be to pull on a strain gauge in order to measure the patient's strength. In another example, a temperature may be used to sense the patient's temperature while performing a certain task. In another example, motion sensors may be used to record information, e.g., speed, force, and/or duration, regarding the patient's motion when performing a certain task, e.g., lifting a certain object over the patient's head); 
determining a position of at least one implanted electrode within the patient (col. 37, determining a surgical plan for placing the DBS leadwire including determination of location of burr hole, angle of entry, and track of leadwire from burr hole to target, manually adjust the leadwire location; col. 12, fig. 6, confirm location and insert); and 
determining at least one defined neuromodulation parameter value and at least one field modulation parameter value to adapt the waveform morphology to a patient-specific neuromodulation waveform based on the determined physiologic parameter of the patient and the determined position of the at least one implanted electrode within the patient (col. 40, line 24 – col. 42, line 60, patient monitoring and interaction; The data from the sensors can be stored on the clinician programmer system and tracked over time to see how the patient is doing with their stimulation in conjunction with rehabilitation. In certain examples, the camera, video camera, audio recorder, or other sensor configured to take or receive the still, moving, and/or other image, video, and/or audio of the patient can be configured to actively or passively monitor the patient (e.g., patient progress, condition, etc.), receive information from the patient (e.g., information from a query), or otherwise monitor or record 
Re Claim 12, Blum discloses stochastically modulating the at least one field modulation parameter or the at least one defined neuromodulation parameter value (col. 36, line 49 – col. 37, line 43 discloses selecting optimal stimulation parameters and modifying parameters affecting location and size of VOAs).
Re Claim 13, Blum discloses a system, comprising: 
user interface circuitry configured to receive a user input corresponding to a targetAMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 5Application Number: 15/884,666Dkt: 6279.242US1 Filing Date: January 31, 2018neuromodulation field location (col. 26, lines 47-60, the system determine with which of the structures in the database a VOA interacts and label or identify the structures according to their associated benefits and/or side effects as determined by access to the database; col. 18 discloses user-interface to create the desired or target VOA); and 
control circuitry configured to receive a waveform file, the waveform file including data to define a waveform morphology with a given wave shape and pulse width, wherein the waveform morphology is not specific to the patient (col. 25, creating VOAs start in software programs; the system and method obtains voltage values and save them as a .dat file; Neuron takes into account the 
Blum discloses using a software program to create a waveform for the run with a given wave shape and pulse width, and taking into account the waveform and the .dat file and determining the stimulation amplitude at which each axon will fire (col. 25, lines 15-58).
Blum is silent regarding a normalized neuromodulation waveform normalized to a defined amplitude value and time duration. 

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Blum, by including data to define a waveform morphology for a normalized neuromodulation waveform normalized to a defined amplitude and time duration, as taught by Trier, for the purpose of increasing flexibility of waveform generation and generating a charge balancing portion of the stimulation pulse (abstract, col. 18, lines 10-14).
Re Claim 14, Blum discloses neurostimulation circuitry configured to deliver the patient-specific neuromodulation waveform to the at least one electrode to provide the neuromodulation field at the target neurostimulation field location (col. 12, fig. 6, discloses confirming patient scan fit and location and inserting stimulation leadwire; col. 17, fig. 6 discloses applying stimulation in communication with the clinician programmer system; col. 17, fig. 7 also discloses step of confirming location of electrodes relative to the brain structures and reviewing intra-operative stimulation results when trial stimulations are performed to determine any benefits and/or side effects from stimulation at the location).  
Re Claim 15, Blum discloses that the control circuitry is further configured to determine a position of at least one implanted electrode within the patient (col. 14, line 41 – col. 15 discloses locating the leadwire relative to the brain structures; col. 16 discloses an electrode leadwire 315 used to determine one or more locations of one or more substructures) and determine at least one field modulation parameter 
Re Claim 16, Blum discloses that the control circuitry is further configured to receive a feedback signal from the patient to determine a portion of the patient's body affected by the delivered neuromodulation waveform (col. 17, fig. 6, fig. 7 discloses reviewing the results of the stimulation to determine benefits and/or side effects at its present location and to determine whether the leadwire’s location should be changed or maintained) and determine at least one field modulation parameter value to adapt the waveform morphology defined by the data in the waveform file to a patient- specific neuromodulation waveform based on the determined portion of the patient's body affected by the delivered neuromodulation (col. 17, fig. 6 discloses that the results from stimulation and optimal electrode settings are recorded and/or stored; col. 17, fig. 7 discloses that VOA estimated for the selected program parameters is reviewed and based on the review, stimulation parameters are adjusted to optimal stimulation field orientation. The parameters can be adjusted to account for variation between the surgical plan and the actual leadwire or other component placement, direction, or location).  
Re Claim 17, Blum discloses sensor circuitry configured to determine a physiologic parameter of the patient (col. 40, line 24 – col. 42, line 60, sensors may be used to obtain physiological data while the patient performs the task and the obtained data may be compared to values expected for the performance of the task. For example, the task may be to pull on a strain gauge in order to measure the patient's strength. In another example, a temperature may be used to sense the patient's temperature while performing a certain task. In another example, motion sensors may be used to record information, 
Re Claim 18, Blum discloses an external device, wherein the external device includes the user interface circuitry and the control circuitry (col. 18 discloses user-interface to create the desired or target VOA; the desired or target VOA can be input, received, or created automatically or via user input and can be displayed to the clinician or other user using the clinician programmer or other display device to validate the created desired or target VOA; once the desired VOA has been received, created, or validated, system determines optimal programming parameters to obtain VOA as close as possible to the desired VOA), and further includes communication circuitry operably connected to the control circuitry to communicate data indicative of the patient-specific neuromodulation waveform to a neurostimulator device (col. 12, fig. 6, discloses confirming patient scan fit and location and inserting stimulation leadwire; col. 17, fig. 6 discloses applying stimulation in communication with the clinician programmer system).  
Re Claim 19, Blum discloses an external device and a neurostimulator device, wherein the external device includes the user interface circuitry (col. 18 discloses user-interface to create the desired or target VOA; the desired or target VOA can be input, received, or created automatically or via user input and can be displayed to the clinician or other user using the clinician programmer or other display device to validate the created desired or target VOA; once the desired VOA has been received, created, or validated, system determines optimal programming parameters to obtain VOA as close as possible to the desired VOA), and the external device is configured to communicate data indicative of the target neuromodulation field location and the waveform file to the neurostimulator device, and the neurostimulator device includes the control circuitry to use the waveform file and the target neuromodulation filed location to determine the patient-specific waveform, the neurostimulator device 
Re Claim 20, Blum discloses a non-transitory machine-readable medium including instructions, which when executed by a machine, cause the machine to: 
receive, via a user interface, user input corresponding to a target neuromodulation field location within a patient for a neuromodulation field (col. 26, lines 47-60, the system determine with which of the structures in the database a VOA interacts and label or identify the structures according to their associated benefits and/or side effects as determined by access to the database; col. 18 discloses user-interface to create the desired or target VOA); 
receive a waveform file, the waveform file including data to define a waveform morphology with a given wave shape and pulse width, wherein the waveform morphology is not specific to the patient (col. 25, creating VOAs start in software programs; the system and method obtains voltage values and save them as a .dat file; Neuron takes into account the waveform and the .dat file and determine the stimulation amplitude at which each axon will fire; clinician programmer system will read this data from a library of these voltage fields and the resulting set of data saved in a .vtk file; the clinician programmer system then inputs the impedance, pulse width, and current amplitude into the equation and uses the resultant voltage value to isosurface the chosen voltage field and produce a VOA.); 

Blum discloses using a software program to create a waveform for the run with a given wave shape and pulse width, and taking into account the waveform and the .dat file and determining the stimulation amplitude at which each axon will fire (col. 25, lines 15-58).
Blum is silent regarding a normalized neuromodulation waveform normalized to a defined amplitude value and time duration. 
However, Trier discloses a method, device, and system for generating scalable waveforms of a desired shape that can be used for generating a stimulation pulse for increased flexibility and charge balancing purposes (abstract) and teaches a normalized neuromodulation waveform normalized to a 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Blum, by including data to define a waveform morphology for a normalized neuromodulation waveform normalized to a defined amplitude and time duration, as taught by Trier, for the purpose of increasing flexibility of waveform generation and generating a charge balancing portion of the stimulation pulse (abstract, col. 18, lines 10-14).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.V.H./
Vynn Huh, April 20, 2021Examiner, Art Unit 3792



/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792